Citation Nr: 0616544	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  02-11 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for Meniere's syndrome.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran had active service from December 1950 to December 
1952.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, TX.

The Board remanded the issue of entitlement to service 
connection for bilateral hearing loss in June 1998; 
subsequently, the RO granted service connection.

The veteran has service connection for bilateral defective 
hearing, rated as noncompensably disabling; and tinnitus, 
rated as 10 percent disabling.

The Board would note that since the 1998 decision, the RO 
actually handled the case on several occasions with regard to 
a back disorder as if it had been reopened although it did 
not consider the new and material aspects thereof.

In accordance with the United States Court of Appeals for 
Veterans Claims (the Court) ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Therefore, regardless of the RO's action or whether the RO 
based its determination on that issue, the Board must 
initially address the question of whether "new and material" 
evidence has been presented sufficient to reopen the claim of 
service connection for a back disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).

Issue #2 is, in part, addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the pending issue #1 on appeal.

2.  Evidence of record and medical opinion establish that the 
veteran's Ménière's syndrome cannot be reasonably dissociated 
from the veteran's service-connected bilateral defective 
hearing and tinnitus.

3.  The Board denied entitlement to service connection for a 
back disorder in June 1998; the veteran endeavored to reopen 
his claim later in 1998 and the claim has since been pending.

4.  The evidence submitted since the 1998 Board denial of 
service connection for a back disorder bears directly and 
substantially on the specific matter and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 



CONCLUSIONS OF LAW

1.  Ménière's syndrome cannot be reasonably dissociated from 
the veteran's service-connected bilateral defective hearing 
and tinnitus.  38 C.F.R. §§ 3.303, 3.310 (2005).

2.  The Board's 1998 decision that held service connection 
was not warranted for a back disorder was final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2005).

3.  The evidence received since the 1998 Board decision is 
new and material, and the claim for service connection for a 
back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

During the course of the current appeal, many changes have 
taken place with regard to the duty to assist appellants and 
related matters with regard to evidence and notice.  However, 
based on the evidence of record in this case, and the 
development that has taken place, the Board is satisfied that 
all due process has been fulfilled, that the veteran has been 
fully apprised of his rights and obligations, and has been 
assisted to the extent that the record is sufficient and 
fully supports the decision rendered herein with regard to 
issue #1 (and in pertinent part, issue #2 as to reopening 
only), and that he is not in any way prejudiced thereby.

I.  Ménière's Disease
Criteria 
 
Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted under 38 C.F.R. § 
3.310 or pursuant to the tenets of Allen v. Brown, 7 Vet. 
App. 439 (1995) which held that when aggravation of a disease 
or injury for which service connection has not been granted 
is proximately due to, or the result of, a service connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Even when a disability is not initially manifested during 
service or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during, the veteran's service.  See 38 U.S.C.A. 
1113(b) (West 2002 & Supp. 2005); 38 C.F.R. 3.303(d) (2005).

Factual Background and Analysis

The veteran was a military policeman in service and exposed 
to acoustic trauma.  He now has service connection for 
bilateral defective hearing of a primarily sensorineural 
nature, and tinnitus.

On VA examination in December 1999 the examiner noted that 
the veteran had complaints of severe vertigo.  He also had 
tinnitus and hearing loss, and had been told that this could 
be related to his Ménière's.

A statement is of record from a private audiologist, dated in 
December 1999, to the effect that the veteran had a diagnosis 
of Ménière's disease; for many years, he had had symptoms of 
sensorineural hearing loss.  The examiner reported that the 
Ménière's syndrome was defined by tinnitus, vertigo, hearing 
loss and aural fullness.  (emphasis added)

A report of private evaluation in July 2000 indicated that 
the veteran had a history of confirmed longstanding Ménière's 
disease.  His history was noted in detail.  The examiner 
noted that he also had sensorineural hearing loss, tinnitus 
and vertigo and dizziness.  He opined that:

(i)t is my impression that the patient 
has Ménière's disease which is worse in 
the right ear and the tinnitus, vertigo 
and hearing loss are related to the 
Ménière's disease.  (emphasis added).

On VA examination in February 2001, the veteran's 
longstanding history of hearing loss and dizziness with 
tinnitus was noted in detail.  The examiner opined as 
follows:

Ménière's disease is the name applied to 
recurrent vertigo accompanied by tinnitus 
and hearing loss.  The diagnosis is 
usually made by history.  The cause of 
Ménière's disease is unknown.  At the 
beginning, it is not uncommon to have 
early symptoms of fluctuating hearing, 
hearing loss, and tinnitus without 
vertigo.  Occasionally the tinnitus can 
occur without hearing loss with the 
vertigo.

In my opinion, this patient may have 
Ménière's disease manifested in the early 
stage as just tinnitus, followed years 
later by vertigo and hearing loss.  As 
stated before, the etiology of Ménière's 
disease is unknown.   

On VA examination in September 2001, after citing the 
veteran's history, the examiner opined that the veteran had:

(c)urrent audiological results indicate a 
progressive high-frequency sensorineural 
hearing loss, which is consistent with 
the veteran's history of noise exposure 
and possible diagnosis of Ménière's 
disease.  

All in all, a comprehensive review of the evidence in this 
case as well as the medical opinions from both VA and private 
experts, raises a doubt which must be resolved in the 
veteran's favor as to whether Ménière's is associable with 
his service-connected hearing and tinnitus disabilities.  




II.  Back Disorder: New and Material
Criteria

Pursuant to 38 U.S.C.A. § 7104(b), a decision by the Board 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  The 
exception to these rules is described under 38 U.S.C.A. § 
5108, which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, [VA] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once the decision has 
been issued and once a rating decision becomes final, absent 
the submission of new and material evidence, the claim cannot 
be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 
7104(b); 7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2005); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

Factual background and Analysis

At the time of the prior Board decision, of record were the 
veteran's service records and some post-service clinical 
records.  It was briefly noted in that decision that while 
the veteran had pre-service, in-service and post-service back 
complaints, absent competent medical evidence of aggravation, 
the case had to be denied.

Since then, the evidence submitted has included additional 
post-service clinical information and medical opinions 
relating to additional back problems.  

It is also noted that the veteran had more comprehensively 
addressed the nature of pre-service and in-service problems, 
and had argued that he was never given full consideration as 
to the question of in-service aggravation under all pertinent 
regulations.  

It would be further noted that while the veteran may not be 
qualified to submit medical opinions, he is, in fact, 
entitled to make observations as to his situation.  See 
Espirutu v. Derwinski, 2 Vet. App. 492 (1992).  

In that regard, and as will be cited below, the Board would 
note the Court has provided considerable guidance with regard 
to cases of alleged aggravation since the 1998 Board 
decision.

All in all, the Board finds that the evidence submitted since 
the 1998 Board decision bears directly and substantially on 
the specific matter and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The claim is reopened.  


ORDER

Service connection for Ménière's syndrome is granted.

New and material evidence has been submitted to reopen the 
veteran's claim for entitlement to service connection for a 
back disorder; the claim is reopened and to that extent, the 
appeal is allowed.


REMAND

From the outset, the Board would note that the veteran has 
recently advanced a cogent and considerably more detailed 
argument with regard to his ongoing back difficulties, i.e., 
to the effect that while he may have had back problems prior 
to service, he clearly had ongoing back problems in service 
and that these served to aggravate the pre-existing problems.  

The clinical evidence of record would seem to tend to support 
his allegations to a great extent.  

However, other than some earlier commentaries, no 
comprehensive medical expert opinion is of record with regard 
to the comparative nature of pre-service, in-service and 
post-service back problems.

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Court has also issued a number of decisions which impact 
directly on what is to be considered by adjudicators in 
equitably resolving issues of alleged aggravation. 

Generally, a veteran is presumed to have entered service in 
sound condition as to his or her health.  See 38 U.S.C.A. §§ 
1111, 1132 (West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991).  The presumption of sound condition provides: 
[E]very veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  See 38 C.F.R. § 3.304(b).

This presumption attaches only where there has been an 
entrance examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153, 38 
C.F.R. § 3.306(a); Crowe v. Brown, 7 Vet. App. 238 (1994). 

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation in service where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b); see Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991) (in the case of aggravation, the government 
must point to a specific finding that the increase in 
disability was due to the natural progression of the 
disease).  A preexisting disease or injury will be considered 
to have been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  See Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306.  Temporary or intermittent flare-ups of a 
pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).

In response to and with regard to clarification and 
explanation of rulings such as that in Cotant v. Principi, 17 
Vet. App. 116 (2003), and to address apparent inconsistencies 
between the Court decisions and VA regulations, a General 
Counsel Opinion [VAOGCPREC 3-2003, July 16, 2003], held that 
to rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  It 
further states that the provisions of 38 C.F.R. § 3.304(b) 
are inconsistent with 38 U.S.C. § 1111 insofar as section 
3.304(b) states that the presumption of sound condition may 
be rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service.[rendering that 
section invalid].

The GC Opinion further held that the provisions of 38 C.F.R. 
§ 3.306(b) providing that aggravation may not be conceded 
unless the preexisting condition increased in severity during 
service, are not inconsistent with 38 U.S.C. § 1111. Section 
3.306(b) properly implements 38 U.S.C. § 1153, which provides 
that a preexisting injury or disease will be presumed to have 
been aggravated in service in cases where there was an 
increase in disability during service.  The requirement of an 
increase in disability in 38 C.F.R. § 3.306(b) applies only 
to determinations concerning the presumption of aggravation 
under 38 U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 U.S.C. 
§ 1111.

In this case, however, while the Board finds some merit to 
the veteran's arguments, he is not qualified to render a 
medical opinion.  See Espiritu, op. cit. 

Moreover, the Court has held that the Board is prohibited 
from reaching its own unsubstantiated medical conclusions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  And 
when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

In any event, the Board concurs that veteran's allegation 
with regard to in-service aggravation (i.e., the relative 
deterioration of his back problems in and as a direct result 
of service) needs to be fully addressed by utilizing all 
evidence of record and in association with the prevailing 
regulations and revised guidelines as cited herein.

Accordingly, the case is REMANDED for the following action:

1.  The 
appellant 
has the 
right to 
submit 
additiona
l 
evidence 
and 
argument 
on the 
matter or 
matters 
the Board 
has 
remanded.  
Kutschero
usky v. 
West, 12 
Vet. App. 
369 
(1999).  
He should 
be asked 
to 
provide 
any 
additiona
l 
evidence 
he may 
have with 
regard to 
his pre-
service 
back 
problems 
as well 
as his 
immediate 
post-
service 
back 
problems 
as may be 
reflectiv
e of 
aggravati
on as a 
result of 
service.  
The RO 
should 
assist 
him in 
obtaining 
such 
records.

2.  The 
veteran's 
file 
should be 
made 
available 
for 
review by 
a VA 
physician
.  An 
opinion 
should be 
provided 
as to 
whether 
it is as 
likely as 
not that 
the 
pathology 
of his 
pre-
existing 
back 
problems 
was in 
any way 
changed 
or 
increased 
in or as 
a result 
of 
service.  
The 
opinion 
should be 
supported 
as 
necessary
.

3.  The 
case 
should 
then be 
reviewed 
by the 
RO.  If 
the 
decision 
remains 
unsatisfa
ctory, 
the RO 
should 
issue a 
comprehen
sive 
SSOC, and 
the 
veteran 
and his 
represent
ative 
should be 
afforded 
a 
reasonabl
e 
opportuni
ty to 
respond.  
Thereafte
r, the 
case 
should be 
returned 
for 
further 
appellate 
review.  
The 
veteran 
need do 
nothing 
further 
until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


